Gilbert, J.
If the act of 1870 (chap. 429) is valid and operative, the legal effect of it was to supersede the act of 1855 (chap. 427). The appellants contend that fhe act of 1870 is inoperative and void, for the reason that it requires the sales for taxes to be made in the county of Westchester, and that the provisions relating to the service of notices are applicable only to residents of that county. If such were the only meaning of which the act was susceptible, it would not follow that the act should be annulled, for it Avould be the duty of the court to put a construction upon the act, and give it effect accordingly. The court cannot annul a statute, otherwise valid, because the execution of its provisions would be difficult, or because a literal interpretation thereof would produce impracticable results. On the contrary, it is the duty of the court to give to the statute such a meaning as will carry out and effectuate to the fullest extent the intention of the legislature. If the words of the statute are in themselves precise and unambiguous, then no more can be necessary than to expound the words in their natural and ordinary sense. But if any doubt arises from the terms employed by the legislature, it has always been held a safe means of collecting the intention, to call in aid the ground and cause of making the statute. 1 Kent’s Com. 462.
The statute under consideration provides, that the act to authorize the sale of lands and for the collection of unpaid taxes in the county of Westchester, passed April 16, 1860, and the several acts amendatory thereof “be amended so that the provisions of said acts shall apply to the county of Richmond as well as to the county of Westchester.”
The meaning of this statute is very obvious, and there is no practical difficulty in giving it full effect. The sales for taxes are to be made at the court-house in the county of Richmond. Personal notice of such sale must be given to a mortgagee if a resident of Richmond county, or a county adjoining that county, or if he be not a resident, then to the owner, if he be a resident of Rich*589mond county or of a county adjoining thereto, and to the mortgagee by depositing a notice to him in one of the post-offices of Richmond county. In this way the acts relating to Westchester county can be applied to the county of Richmond, and the act of 1870 amends them accordingly. The amendment is co-extensivc with the object the legislature intended.
We are of opinion, therefore, that the action of the comptroller was proper, and that the order appealed from should be affirmed, with costs.

Order affirmed.